Citation Nr: 1331113	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  05-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip prior to June 8, 2006

2.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum status post open reduction internal fixation (ORIF) with traumatic arthritis of the right hip from August 1, 2007 through July 1, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip on and after July 2, 2009.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion.




REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  These claims were previously before the Board in May 2009, June 2011, and December 2012.  After the RO issued a May 2013 supplemental statement of the case, the claims have been remitted to the Board for further appellate review.

In a July 2013 brief, the Veteran's representative raised the following issues:  (1) whether the RO committed clear and unmistakable error in a September 1996 rating decision by not granting a separate rating for right lower extremity sciatica; (2) whether the RO committed clear and unmistakable error in a September 1996 rating decision by finding that there was no evidence of headaches, stomach problems, and/or dizziness; (3) entitlement to service connection for gallstones; (4) entitlement to service connection for pancreatitis; (5) entitlement to service connection for a disability manifested by constipation; (6) entitlement to service connection for morphine addiction and the residuals thereof; (7) entitlement to service connection for left hip disability; (8) entitlement to an effective date prior to November 26, 2007 for posttraumatic stress disorder(PTSD), claimed as depression; and (9) entitlement to an effective prior to October 26, 2008 for the grant of a total disability rating based on individual unemployability.  These issues have been raised, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's above-captioned claims, the Veteran was most recently provided a VA examination in July 2009.  A treatment report, dated after the July 2009 VA examination, indicated that the Veteran's service-connected fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip and his service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion have worsened.  Specifically, during the July 2009 VA examination, the Veteran denied experiencing flare-ups associated with either service-connected disability.  However, according to a March 2013 VA treatment report, the Veteran endorsed "significant" flare-ups, during which his ability to ambulate was impaired.  Although the Veteran attributed these flare-ups to his service-connected fracture of the right pelvis and right acetabulum status post ORIF, the ultimate assessment included low back pain.  Further, in a July 2013 brief, the Veteran's representative observed that the most recent examination provided to the Veteran for any of his service-connected disabilities was dated in September 2010, which concerned PTSD.

Generally, in order to comply with its duty to assist, VA must afford a veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board finds that the July 2009 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip and his service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion, especially in light of the evidence that suggested these disabilities have worsened since the July 2009 VA examination.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran with an additional VA examination in order to ascertain the current severity of his service-connected fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip and his service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the appropriate VA examination to determine the current severity of his fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include ascertaining the range of motion and whether there is any form of ankylosis.  The examiner should indicate at what point (in terms of degrees) the Veteran endorses pain during range of motion testing, and whether there is any additional functional limitations after repeat range of motion testing.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should provide a clear rationale for all rendered opinions.

2.  The RO must provide the Veteran the appropriate VA examination to determine the current severity of his service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include ascertaining the range of motion of the spine in degrees and whether there is any form of ankylosis.  The examiner should indicate at what point (in terms of degrees) the Veteran endorses pain during range of motion of testing, and whether there is any additional functional limitations after repeat range of motion testing.  The examiner should also indicate the total duration of any incapacitating episodes, which are defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should further identify any associated objective neurologic disabilities, including bowel or bladder impairment.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.   The examiner should provide a clear rationale for all rendered opinions. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3) (2013)



